internal_revenue_service number release date index number --------------------------------------------------------- -------- --------------------------------------------------------- -------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc corp b06 plr-129975-12 date october legend taxpayer ----------------------------------------------------------- ------------------------------------- statex exchange date1 ------------- ----------------------------------- -------------------------- dear ------------------------ this letter responds to your date request for rulings under sec_301 and sec_305 of the internal_revenue_code the code the information provided in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted on behalf of taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts taxpayer is a statex corporation that is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis taxpayer has a single class of stock outstanding voting common_stock which is publicly traded on the exchange plr-129975-12 taxpayer intends to elect under sec_856 to be treated as a real_estate_investment_trust reit beginning with the taxable_year ending date1 the first reit taxable_year prior to the first reit taxable_year taxpayer intends to make one or more distributions to its shareholders with respect to its common_stock in the form of a combination of cash and common_stock at the election of each shareholder subject_to proration adjustments as described below the special distributions for each special distribution the total amount of cash available will be limited to a specified percentage the cash percentage equal to percent or more of the aggregate value of the respective special distribution the cash limitation in no event will the cash limitation for any special distribution be less than percent of the aggregate value of the respective special distribution for each special distribution each shareholder will have the right to elect to receive their entitlement under the distribution i entirely in cash the cash_option or ii entirely in common_stock of equivalent value the equity_option in the event taxpayer does not receive an election from a shareholder that shareholder will default to the equity_option if the cash component of a special distribution is not oversubscribed each shareholder electing to receive the cash_option will receive their entitlement under the distribution entirely in cash if the cash component of a special distribution is oversubscribed then each shareholder electing to receive the cash_option will receive a pro_rata amount of cash corresponding to the shareholder’s respective entitlement under the declaration but in no event will any such shareholder receive cash in an amount less than the cash percentage corresponding to the shareholder’s entitlement under the distribution taxpayer anticipates that each special distribution will be paid as soon as reasonably practicable following the date of the election deadline taxpayer also anticipates paying cash in lieu of issuing fractional shares of common_stock though cash paid in lieu of fractional shares will not count toward the cash limitation taxpayer does not currently have a dividend_reinvestment_plan drip in effect but for any shareholder participating in a future drip the drip will apply only to the extent of the cash the shareholder would have received in the special distribution in the absence of the drip rulings based solely on the information provided and the representations made we rule as follows with respect to the special distributions any and all of the cash and common_stock distributed in a special distribution as described above by taxpayer shall be treated as a distribution_of_property with respect to its stock to which sec_301 plr-129975-12 applies sec_301 and sec_305 the amount of a distribution of common_stock distributed in a special distribution as described above by taxpayer shall be the fair_market_value of such stock on the date of distribution sec_1_305-1 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely _thomas i russell______________ thomas i russell branch chief branch office of associate chief_counsel corporate cc
